The opinion of the Court was delivered'by
Bermudez, C. J.-
The plaintiffs sue to recover the undivided half of certain real estate, by inheritance from their deceased mother.
*371The defendant denies the plaintiffs’ pretensions, claims title and calls his vendors in warranty.
The warrantors excepted, charging that the writ was brought without the consent or knowledge of plaintiffs and is the result of a conspiracy to delay the collection of a mortgage claim, etc.
On the day preceding the trial of the exception, Mrs. Thompson intervened, claiming title to the land in controversy.
On the trial of the exception, it was proved without objection that, on the 10th of May* 1883, the plaintiffs, some sixteen months previous, to the institution of this suit, which was brought on January 3, 1885,. had sold and transferred to Mrs. Thompson their interest in the same property sued for.
After hearing evidence, the district court dismissed the suit and the-intervention. The judgment thus rendered is now before us for review.
The court decided correctly:
The transfer by plaintiffs of their interest, whatever it was, stripped them of any right to sue for the same as though the transfer had not. taken place.
The dismissal of the suit carried with it the intervention. It cannot be claimed that, by joining the plaintiffs, the intervenor became a plaintiff or substituted herself to the plaintiffs.
If she has any right to the land in question she will have to bring a proper proceeding to have the same recognized and enforced.
Judgment affirmed.